 

EXHIBIT 10.3

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (the “Agreement”) is entered into as of the 18th
day of November, 2020 by and between CQENS Technologies Inc., a Delaware
corporation with its principal place of business located at 5550 Nicollet
Avenue, Minneapolis, MN 55419 (the “Company”) and the purchaser set forth on the
signature page hereto (the “Purchaser”).

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to Purchaser as provided
herein, and Purchaser shall purchase from the Company, 42,858 (Forty Two
Thousand Eight Hundred and Fifty-eight ) shares of the Company’s common stock,
par value $0.0001 per share (the “Common Stock”) in a transaction exempt from
registration under the Securities Act of 1933, as amended (the “1933 Act”) in
reliance on exemptions provided by Section 4(a)(2) promulgated thereunder.

 

NOW, THEREFORE, in consideration of the foregoing premises, and the promises and
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties, intending to be legally bound,
hereby agree as follows:

 

ARTICLE 1

PURCHASE AND SALE OF COMMON STOCK

 

Section 1.1 Purchase and Sale of the Shares. Subject to the terms and conditions
of this Agreement, at Closing (as hereinafter defined) the Company will issue
and sell to the Purchaser and the Purchaser will purchase from the Company, such
number of 28,572 (Twenty Eight Thousand Five Hundred and Seventy-two ) shares
(“the Shares”) at a per share purchase price of Seven Dollars ($7.00) per Share
for a total purchase price of Two Hundred Thousand Dollars (U.S.) ($200,000.00)
(the “Purchase Price”).

 

Section 1.2 Closing. The Closing shall take place immediately following the
execution of this Agreement by the parties hereto (the “Closing”) or at such
other date as the parties may agree in writing. At Closing, the Company will
deliver a stock certificate to the Purchaser representing the Shares, and the
Purchaser shall tender the Purchase Price to the Company in immediately
available funds in U.S. dollars. All actions taken at the Closing shall be
deemed to have been taken simultaneously at the time the last of any such
actions is taken or completed.

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

 

Section 2.1 Representation and Warranties of the Company. The Company hereby
makes the following representations and warranties to the Purchaser:

 

(a) Organization and Good Standing. The Company is an entity duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
with full corporate power and authority to own, lease and operate its business
and properties and to carry on its business in the places and in the manner as
presently conducted. The Company is in good standing as a foreign entity in each
jurisdiction in which the properties owned, leased or operated, or where the
business is conducted by it requires such qualification, except where the
failure to so qualify would not have a material adverse effect on its business,
taken as a whole, or consummation of the transactions contemplated hereby.

 

 

 

 

(b) Authority and Enforcement. The Company has taken all corporate action
necessary for the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby. This Agreement constitutes the valid
and binding obligation of the Company, enforceable against it in accordance with
its terms, except as may be affected by bankruptcy, insolvency, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefor may
be brought.

 

(c) No Conflicts or Defaults. The execution and delivery of this Agreement by
the Company and the consummation of the transactions contemplated hereby do not
(a) contravene its Amended and Restated Certificate of Incorporation or Bylaws,
or (b) with or without the giving of notice or the passage of time (i) violate,
conflict with, or result in a material breach of, or a material default or loss
of rights under, any covenant, agreement, mortgage, indenture, lease,
instrument, permit or license to which it is a party or by which it is bound, or
any judgment, order or decree, or any law, rule or regulation to which it is
subject, (ii) result in the creation of, or give any party the right to create,
any lien upon any assets or properties of the Company, or (iii) terminate or
give any party the right to terminate, amend, abandon or refuse to perform, any
material agreement, arrangement or commitment relating to which the Company is a
party.

 

(d) Capitalization; Shares of Company’s Common Stock. The Company’s authorized
capital consists of 200,000,000 shares of Common Stock and 10,000,000 shares of
preferred stock. As of the date hereof, there are 25,390,543 shares of Common
Stock and no shares of preferred stock issued and outstanding. The Shares of the
Company’s Common Stock have been duly authorized, and upon issuance pursuant to
the provisions hereof, will be validly issued, fully paid and non-assessable.

 

(e) SEC Reports. The Company files annual, quarterly and current reports with
the SEC pursuant to Section 12(g) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). The Company has filed all reports required to be
filed by it under the Exchange Act since January 1, 2017 (the “SEC Reports”).
The SEC Reports do not misrepresent a material fact, do not omit to state a
material fact and do not omit any fact necessary to make the statements made
therein, in light of the circumstances under which they are made, not
misleading.

 

Section 2.2 Representations and Warranties of the Purchaser. The Purchaser
hereby makes the following representations and warranties to the Company:

 

(a) Power and Authority; Enforcement. The execution and delivery of this
Agreement and each instrument required hereby to be executed and delivered by
the Purchaser prior to or at the Closing, the performance of the Purchaser’s
obligations hereunder and thereunder and the consummation by the Purchaser of
the transactions contemplated hereby have been duly and validly authorized by
all necessary action on the part of the Purchaser, and no other proceedings on
the part of the Purchaser is necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed by the Purchaser, and, assuming this Agreement has been
duly executed by the Company, this Agreement constitutes a valid and binding
agreement of the Purchaser, enforceable against the Purchaser in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer, and similar
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles.

 

2

 

 

(b) No Conflicts or Defaults. The execution and delivery of this Agreement by
the Purchaser and the consummation of the transactions contemplated hereby with
or without the giving of notice or the passage of time (i) violate, conflict
with, or result in a material breach of, or a material default or loss of rights
under, any covenant, agreement, mortgage, indenture, lease, instrument, permit
or license to which it is a party or by which it is bound, or any judgment,
order or decree, or any law, rule or regulation to which it is subject, (ii)
result in the creation of, or give any party the right to create, any lien upon
any assets or properties of the Purchaser, or (iii) terminate or give any party
the right to terminate, amend, abandon or refuse to perform, any material
agreement, arrangement or commitment relating to which the Purchaser is a party.
No consent, approval, order or authorization of, or registration, declaration or
filing with, any governmental entity, is required by the Purchaser in connection
with the execution of this Agreement by the Purchaser or the consummation by it
of the transactions contemplated hereby, except for such other consents,
approvals, orders, authorizations, registrations, declarations or filings, the
failure of which to obtain would not individually or in the aggregate have a
material adverse effect.

 

(c) Information on the Company. The Purchaser has been provided access to the
SEC Reports via the SEC’s public website at www.sec.gov/EDGAR, and represents
and warrants that the Purchaser has read and reviewed the SEC Reports. The
Purchaser has relied solely on the SEC Reports in making its decision to
purchase the Shares. The Purchaser is not relying on any offering documents or
other literature other than this Agreement in connection with the purchase of
the Shares.

 

(d) Financial Risk. The Purchaser has significant prior investment experience,
including investments in non-registered securities. Purchaser is sufficiently
experienced in financial and business matters to be capable of evaluating the
merits and risks of its investments and to make an informed decision relating
thereto. In evaluating its investment, Purchaser has consulted its own
investment and/or legal and/or tax advisors. The Purchaser acknowledges that
there is no market for the Shares and that no market may ever develop. The
Purchase further acknowledges that the Purchaser has adequate means of providing
for the Purchaser’s current financial needs and foreseeable contingencies and
has no need for liquidity of its investment in the Shares.

 

(e) Investment Representations. The Purchaser meets the requirements of at least
one of the suitability standards for an “accredited investor” as that term is
defined in Regulation D under the 1933 Act. The Purchaser is acquiring the
Shares for its own account with the present intention of holding such securities
for purposes of investment, and it has no intention of distributing such Shares,
or selling, transferring or otherwise disposing of such Shares in a public
distribution, in any of such instances, in violation of the federal securities
laws of the United States of America. The Purchaser understands that (a) the
Shares will be “restricted securities,” as defined in Rule 144 promulgated under
the 1933 Act; (b) such Shares will be subject to restrictions on transfer and
will be issued in reliance on exemptions for private offerings contained in
Section 4(a)(2) of the 1933 Act; (c) the Company has no obligation to so
register the Shares for resale; and (d) the Shares may not be distributed,
re-offered or resold except through a valid and effective registration statement
or pursuant to a valid exemption from the registration requirements under the
1933 Act at such time as the Shares become eligible for resale by the Purchaser.

 

(f) Legend. The Purchaser agrees that the Company may insert the following or
similar legend on the face of the certificate evidencing the Shares in
compliance with the 1933 Act or state securities laws:

 

“The shares of common stock evidenced by this certificate have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
Such shares may not be sold, transferred, pledged, hypothecated or otherwise
disposed of unless they have been so registered or CQENS Technologies Inc. shall
have received an opinion of counsel satisfactory to it to the effect that
registration thereof for purposes of transfer is not required under the
Securities Act or the securities laws of any state.”

 

(g) No Reliance. The Purchaser is not relying on the Company or any of its
employees or agents with respect to the legal, tax, economic and related
considerations of an investment in the Shares, and the Purchaser has relied on
the advice of, or has consulted with, only its own advisors, if any.

 

3

 

 

(h) No General Solicitation. The Purchaser is unaware of, is in no way relying
on, and did not become aware of the offering of the Shares directly or
indirectly through or as a result of, any form of general solicitation or
general advertising including, without limitation, any press release, article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television, radio or the internet
(including without limitation, internet “blogs,” bulletin boards, discussion
groups or social networking sites) in connection with the offering and sale of
the Shares and is not subscribing for the Shares and did not become aware of the
offering of the Shares through or as a result of any seminar or meeting to which
the Purchaser was invited by, or any solicitation of a subscription by, a person
not previously known to the Purchaser in connection with investments in
securities generally.

 

(i) OFAC Compliance. The Purchaser should check the Office of Foreign Assets
Control (“OFAC”) website at <http://www.treas.gov/ofac> before making the
following representations. The Purchaser represents that the amounts invested by
it in the Company pursuant to this Agreement were not and are not directly or
indirectly derived from activities that contravene federal, state or
international laws and regulations, including anti-money laundering laws and
regulations. Federal regulations and Executive Orders administered by OFAC
prohibit, among other things, the engagement in transactions with, and the
provision of services to, certain foreign countries, territories, entities and
individuals. The lists of OFAC prohibited countries, territories, persons and
entities can be found on the OFAC website at <http://www.treas.gov/ofac>. In
addition, the programs administered by OFAC (the “OFAC Programs”) prohibit
dealing with individuals1 or entities in certain countries regardless of whether
such individuals or entities appear on the OFAC lists. To the best of the
Purchaser’s knowledge, none of: (1) the Purchaser; (2) any person controlling or
controlled by the Purchaser; (3) if the Purchaser is a privately-held entity,
any person having a beneficial interest in the Purchaser; or (4) any person for
whom the Purchaser is acting as agent or nominee in connection with this
investment is a country, territory, individual or entity named on an OFAC list,
or a person or entity prohibited under the OFAC Programs. The Purchaser agrees
to promptly notify the Company should the Purchaser become aware of any change
in the information set forth in these representations. The Purchaser understands
and acknowledges that, by law, the Company may be obligated to “freeze the
account” of the Purchaser, either by prohibiting additional purchases by the
Purchaser and/or segregating the assets in the account in compliance with
governmental regulations.

 

(j) Senior Political Figure. To the best of the Purchaser’s knowledge, none of:
(1) the Purchaser; (2) any person controlling or controlled by the Purchaser;
(3) if the Purchaser is a privately-held entity, any person having a beneficial
interest in the Purchaser; or (4) any person for whom the Purchaser is acting as
agent or nominee in connection with this investment is a senior foreign
political figure2, or any immediate family3 member or close associate4 of a
senior foreign political figure, as such terms are defined in the footnotes
below.

 

(k) Foreign Bank. If the Purchaser is affiliated with a non-U.S. banking
institution (a “Foreign Bank”), or if the Purchaser receives deposits from,
makes payments on behalf of, or handles other financial transactions related to
a Foreign Bank, the Purchaser represents and warrants to the Company that: (1)
the Foreign Bank has a fixed address, other than solely an electronic address,
in a country in which the Foreign Bank is authorized to conduct banking
activities; (2) the Foreign Bank maintains operating records related to its
banking activities; (3) the Foreign Bank is subject to inspection by the banking
authority that licensed the Foreign Bank to conduct banking activities; and (4)
the Foreign Bank does not provide banking services to any other Foreign Bank
that does not have a physical presence in any country and that is not a
regulated affiliate.

 



 

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 

4

 

 

(l) Independent Investigation; Access. Purchaser acknowledges that Purchaser, in
making the decision to purchase the Shares pursuant to the terms of this
Agreement, has relied upon independent investigations made by it and Purchaser’s
representatives, if any, and Purchaser and such representatives, if any, have
been given access and the opportunity, prior to any sale to it, to examine all
material books and records of the Company, and the opportunity to ask questions
of, and to receive answers from the Company or any person acting on its behalf
concerning the terms and conditions of this Agreement. Purchaser and its
advisors, if any, have received complete and satisfactory answers to any such
inquiries.

 

(m) No Government Recommendation or Approval. Purchaser understands that no
federal or state agency has made or will make any finding or determination
relating to the fairness for public investment in the Company, or has passed or
made, or will pass on or make, any recommendation or endorsement of the Shares.

 

(n) General. The Purchaser understands that the Company is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the suitability of the Purchaser to acquire the Shares. The Purchaser
certifies that each of the foregoing representations and warranties set forth in
this Section 2 are true as of the date hereof and shall survive thereafter.

 

ARTICLE 3

CONDITIONS TO CLOSING

 

Section 3.1 Conditions Precedent to the Obligation of the Company to Sell the
Shares. The obligation hereunder of the Company to proceed to close this
Agreement and to issue and sell the Shares to the Purchaser is subject to the
satisfaction or waiver, at or before the Closing, of each of the conditions set
forth below. These conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion.

 

(a) Accuracy of the Purchaser’s Representations and Warranties. The
representations and warranties of the Purchaser shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
at that time, except for representations and warranties that speak as of a
particular date.

 

(b) Performance by the Purchaser. The Purchaser shall have performed, satisfied
and complied in all material respects with all material covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to the Closing.

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(d) Documentation. The Purchaser shall provide the Company with such information
and documentation as it may reasonably request in connection with the issuance
of the Shares to the Purchaser.

 

5

 

 

Section 3.2 Conditions Precedent to the Obligation of the Purchaser to Close.
The obligation hereunder of the Purchaser to perform its obligations under this
Agreement and to purchase the Shares is subject to the satisfaction or waiver,
at or before the Closing, of each of the conditions set forth below. These
conditions are for the Purchaser’s sole benefit and may be waived by the
Purchaser at any time in its sole discretion.

 

(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
at that time (except for representations and warranties that speak as of a
particular date).

 

(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Closing.

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by his Agreement.

 

ARTICLE 4

MISCELLANEOUS

 

Section 4.1 Fees and Expenses. Each of the parties to this Agreement shall pay
its own fees and expenses related to the transactions contemplated by this
Agreement.

 

Section 4.2 Entire Agreement, Amendment. This Agreement contains the entire
understanding of the parties with respect to the matters covered herein. No
provision of this Agreement may be waived or amended other than by a written
instrument signed by the party against whom enforcement of any such amendment or
waiver is sought.

 

Section 4.3 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery or facsimile at the address or number
designated in this Agreement (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. Any party hereto may from time to time change its
address for notices by giving written notice of such changed address to the
other party hereto in accordance herewith.

 

Section 4.4 Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

 

6

 

 

Section 4.5 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof

 

Section 4.6 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. The
parties hereto may not amend this Agreement or any rights or obligations
hereunder without the prior written consent of the Company and the Purchaser.

 

Section 4.7 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any other person hereof enforce
any provision.

 

Section 4.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to the choice of law provisions. Each of the parties hereto expressly and
irrevocably: (1) agree that any legal suit, action or proceeding arising out of
or relating to this Agreement will be instituted exclusively in United States
District Court for the District of Minnesota; (2) waive any objection they may
have now or hereafter to the venue of any such suit, action or proceeding; and
(3) consent to the in personam jurisdiction of United States District Court for
the District of Minnesota in any such suit, action or proceeding. Each of the
parties hereto further agrees to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in the United
States District Court for the District of Minnesota and agree that service of
process upon it mailed by certified mail to its address will be deemed in every
respect effective service of process upon it, in any such suit, action or
proceeding. ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA LOCATED IN MINNEAPOLIS, MN, AND EACH PARTY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING.
SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S
ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT,
ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY
AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 4.8.

 

7

 

 

Section 4.9 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other

 

Section 4.10 Publicity. Neither the Company nor the Purchaser shall issue any
press release or otherwise make any public statement or announcement with
request to this Agreement until the closing. After the closing, the Company may
issue a press release, or otherwise make a public statement or announcement with
respect to this agreement and/or transaction.

 

Section 4.11 Further Assurances. From and after the date of this Agreement, upon
the request of the Purchaser or the Company, each of the Company or and the
Purchaser shall execute and deliver such instruments, documents and other
writings as maybe reasonably necessary or desirable to confirm and carry out and
to effectuate fully the intent and purpose of this agreement.

 

Section 4.12 Role of Counsel. The parties acknowledge their understandings that
this Agreement was prepared at the request of the Company by Pearlman Law Group
LLP, its counsel, and that such firm did not represent the Purchaser in
conjunction with this Agreement or any of the related transactions. The
Purchaser, as further evidenced by its signature below, acknowledges that it has
had the opportunity to obtain the advice of independent counsel of its choosing
prior to its execution of this Agreement and that it has availed itself of this
opportunity to the extent it deemed necessary and advisable.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and date first
above written.

 

  CQENS Technologies Inc.         By: /s/ Alexander Chong     Alexander Chong,
Chief Executive Officer         PURCHASER           /s/John Bores     John Bores
         

Address:

    [●]     [●]         (On File)   Taxpayer ID Number

 



8

 